Citation Nr: 1233964	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  09-34 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a lung condition, to include asbestosis, for accrued benefits purposes.  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel




INTRODUCTION

The Veteran served on active duty from May 1952 to November 1972.  The Veteran died in June 2008, and the appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 determination by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.


FINDINGS OF FACT

1.  At the time of his death, the Veteran had a claim pending for service connection for a lung condition, to include asbestosis.

2.  There was no competent evidence in VA's possession on the date of death establishing that the Veteran suffered from a current lung condition, to include asbestosis, as a result of his military service.


CONCLUSION OF LAW

The requirements for establishing service connection for a lung condition, to include asbestosis, for accrued benefit purposes have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107, 5121 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.1000 (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in a December 2008 letter, the appellant was provided notice regarding what information and evidence is needed to substantiate her claim, as well as what information and evidence must be submitted by the appellant and what information and evidence will be obtained by VA.  

As will be explained in more detail below, in a claim for accrued benefits, the evidentiary requirements differ somewhat from claims for other types of compensation.  In claims for accrued benefits, only the evidence that is of record 
or in VA's possession at the time of the Veteran's death is considered.  38 C.F.R. 
§ 3.1000(d)(4) (2011).  The appellant has not alleged that the Veteran had received VA treatment or that there are other documents in VA's possession that have not been obtained. 

As discussed above, the VCAA provisions have been considered and complied with.  The appellant was notified of the evidence needed to substantiate the claim, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  Thus, she was provided with a meaningful opportunity to participate in the claims process.  Moreover, as the Board concludes below that the preponderance of the evidence is against the appellant's claim, any question as to an appropriate evaluation or effective date to be assigned is rendered moot.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the appellant.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The appellant alleges that she is entitled to accrued benefits pursuant to a claim for service connection for a lung condition, to include asbestosis, filed by the Veteran prior to his death but not adjudicated prior to that time. 

Accrued benefits are defined as periodic monetary benefits (other than insurance and servicemen's indemnity) to which an individual was entitled at death under existing ratings or decisions and under laws administered by the VA Secretary, or those based on evidence in the file at date of death. 38 U.S.C.A. § 5121; 38 C.F.R. 
§ 3.1000 (2011). 

Evidence in the file at date of death means evidence in VA's possession on or before the date of the beneficiary's death, even if such evidence was not physically located in the VA claims folder on or before the date of death, in support of a claim for VA benefits pending on the date of death.  38 CFR § 3.1000 (2011).

There are various threshold requirements that an appellant must meet in order to pursue an accrued benefits claim. One such requirement is that applications for accrued benefits must be filed within one year after the date of death. 38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c).  Another requirement is that a veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision.  See Jones v. West, 136 F.3d 1296, 1300 (Fed. Cir. 1998); Zevalkink v. Brown, 102 F.3d 1236, 1241-1242 (Fed. Cir. 1996) (a consequence of the derivative nature of the surviving spouse's entitlement to a Veteran's accrued benefits claim is that, without the Veteran having a claim pending at the time of death, the surviving spouse has no claim upon which to derive his or her own application).

At the time of the Veteran's death, he had not established service connection for any condition, nor was he receiving VA monetary benefits.  A claim by the Veteran for entitlement to service connection for a lung condition, to include asbestosis, is of record.  Although that claim was not physically associated with the claims file 
prior to the Veteran's death, a cover sheet by the representative identifying the documents being submitted included an RO date stamp of March 2008.  The RO, 
in the statement of the case, accepted the documents as being filed prior to the Veteran's death.  Accordingly, the Board finds that the Veteran had a claim pending but unadjudicated at the time of his death.  Additionally, the appellant filed a claim for accrued benefits in December 2008, clearly within one year of the Veteran's death in June 2008.  Thus, the threshold requirements have been met, and the question in this case is whether the evidence in the file on the date of death was sufficient to establish service connection for a lung condition, to include asbestosis.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and lung cancer becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

In this case, the evidence in file and in VA's constructive possession on the date of the Veteran's death included DD Forms 214 showing his extensive Navy service to include an occupation as a "BT", presumably boiler technician, and a notation that such is related to a civilian occupation as a fireman.  The Veteran's application for compensation on VA Form 21-526 was also of record, and noted his claim for service connection for a lung condition that began in 2007 to include asbestosis and that he was treated by a private medical facility.  A completed authorization to release records (VA Form 21-4142) from the private treatment provider was also provided.  There were no medical records in the file on the date of death.  

Subsequent to the Veteran's death, the Veteran's service treatment records, death certificate prepared by a private facility, and private treatment records were submitted and used to adjudicate a claim for Dependency and Indemnity Compensation.  However, as noted above, "evidence in the file" at date of death means evidence in VA's possession on or before the date of the beneficiary's death.  In this case, there was no medical evidence in the record on the date of the Veteran's death noting the current presence of a lung disability or linking the condition to the Veteran's military service, to include asbestos exposure therein.  None of the medical records submitted after the Veteran's death were in VA's possession prior to death, and the appellant has not alleged that the Veteran received VA treatment prior to his death for his claimed condition.  

To the extent the Veteran's service treatment records could be construed as having been in VA's possession at the date of death, those records only date to his retirement in 1972 and would not establish the presence of a current disability.  Additionally, while evidence in the file on the date of death was sufficient to establish that the Veteran was exposed to asbestosis during service, there was no evidence linking that exposure to a current disability. 

Unfortunately, the evidence of record or in VA's possession on the date of the Veteran's death was not sufficient to establish that a current disability was related to military service.  As such, at the time of his death, the evidence did not establish that the requirements for service connection had been met.  The Board cannot consider the medical evidence received following the Veteran's death, nor can a medical opinion be sought to determine whether a nexus exists between military service, to include asbestos exposure therein, and a current disability.  See Ralston v. West, 13 Vet. App. 108, 113 (1999).  Because the Board must base its accrued benefits decision on the evidence in the file at the date of death, and because there was no medical evidence of record at the time of the Veteran's death establishing a current lung disability and linking it to service, the claim for accrued benefits must be denied.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to service connection for a lung condition, to include asbestosis, for purposes of accrued benefits, is denied.


____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


